Citation Nr: 1418326	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  12-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 10 percent for a cervical strain and vertebral subluxation (cervical spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1996 to January 2001 and from January 2005 to April 2006.  

This matter arises before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes the Veteran's July 2010 notice of disagreement also included the issue of entitlement to service connection for bilateral hearing loss.  However, the Veteran did not specify bilateral hearing loss in his appeal to the Board; therefore, this matter is not before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.

In August 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcripts are of record.

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is still required before the claim can be properly adjudicated.  

The Veteran was last afforded VA examinations to assess the etiology of his PTSD and cervical spine disability in August 2009.  Furthermore, in his August 2013 hearing, the Veteran alleged worsening of symptoms.  As such, the Board finds that additional VA examinations are needed to fully and fairly evaluate the Veteran's claims.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  After any records requested above have been received, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA records. The examiner must specify in the report that all relevant records have been reviewed.

A complete rationale for any opinion expressed should be provided.

2.  After any records requested above have been received, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his cervical spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA records. The examiner must specify in the report that all relevant records have been reviewed.

A complete rationale for any opinion expressed should be provided.

3.  The RO/AMC should take any additional development action it deems proper with respect to the claims. When the development requested has been completed, the case should be readjudicated.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

